EMPLOYMENT AGREEMENT

              THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is
made and entered into as of March 29, 2002, by and between ARDEN REALTY, INC., a
Maryland corporation (the "Company") and ANDREW J. SOBEL ("Executive").


1.         EMPLOYMENT

              The Company hereby employs Executive and Executive hereby accepts
employment upon the terms and conditions set forth below.


2.         TERM AND RENEWAL

              2.1         Term.     The term of this Agreement shall commence on
March 29, 2002 (the "Effective Date"), and shall continue for three years from
the Effective Date (the "Original Employment Term"), on the terms and conditions
set forth below, unless sooner terminated as provided in Section 5.

              2.2         Extension.     Following the expiration of the
Original Employment Term and provided that this Agreement has not been
terminated pursuant to Section 5, and every year thereafter, the Agreement shall
be automatically renewed for an additional 12-month period, effective on each
anniversary date of the Effective Date; provided, that if a Change in Control
(as defined in Section 5.6), occurs during the original or extended term of this
Agreement, this Agreement shall continue in effect for a period not less than
twenty-four (24) months beyond the month in which such Change in Control
occurred.


3.         COMPENSATION

              3.1         Base Compensation.     For the services to be rendered
by Executive under this Agreement, Executive shall be entitled to receive,
commencing as of the Effective Date, an initial annual base compensation ("Base
Compensation") of $315,000, payable in substantially equal semi-monthly
installments. The Base Compensation shall be reviewed and adjusted annually as
determined by the Compensation Committee (the "Compensation Committee") of the
Board of Directors (the "Board") of the Company.

              3.2         Bonus Compensation.     The Compensation Committee
shall review Executive's performance at least annually during each year of the
Original Employment Term and during any periods of automatic extension of this
Agreement pursuant to Section 2.2 and cause the Company to award Executive a
cash bonus which the Compensation Committee shall reasonably determine as fairly
compensating and rewarding Executive for services rendered to the Company and/or
as an incentive for continued service to the Company. The amount of such cash
bonus shall be determined in the sole and absolute discretion of the
Compensation Committee and shall be dependent on, among other things, the
achievement of certain per share performance levels by the Company, including,
without limitation, growth in funds from operations, and Executive's performance
and contribution to increasing the funds from operations.

              3.3         "Gross-Up" of Compensation.

                            (a)         280G "Gross-Up".

                                          (i)         Anything in this Agreement
to the contrary notwithstanding, if it shall be determined that any payment or
distribution to Executive or for his benefit (whether paid or payable or
distributed or distributable) pursuant to the terms of this Agreement or
otherwise (the "Payment") would be subject to the excise tax imposed by section
4999 of the Internal Revenue Code of 1986, as amended (the "Code") (the "Excise
Tax"), then Executive shall be entitled to receive from the Company an
additional payment (the "Gross-Up Payment") in an amount such that the net
amount of the Payment and the Gross-Up Payment retained by Executive after the
calculation and deduction of all Excise Taxes (including any interest or
penalties imposed with respect to such taxes) on the Payment and all federal,
state and local income tax, employment tax and Excise Tax (including any
interest or penalties imposed with respect to such taxes) on the Gross-Up
Payment provided for in this Section 3.3(a) and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payment, shall be equal to the
Payment;

                                          (ii)         All determinations
required to be made under this Section 3.3(a), including whether and when the
Gross-Up Payment is required and the amount of such Gross-Up Payment, and the
assumptions to be used in arriving at such determinations shall be made by the
Accountants (as defined below) which shall provide Executive and the Company
with detailed supporting calculations with respect to such Gross-Up Payment
within fifteen (15) business days of the receipt of notice from Executive or the
Company that Executive has received or will receive a Payment. For the purposes
of this Section 3.3(a), the "Accountants" shall mean the Company's independent
certified public accountants serving immediately prior to the Change in Control
(as defined in Section 5.6). In the event that the Accountants are also serving
as accountant or auditor for the individual, entity or group effecting the
Change in Control, Executive shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accountants hereunder). All fees and
expenses of the Accountants shall be borne solely by the Company. For the
purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, such Payments will be treated as
"parachute payments" within the meaning of section 280G of the Code, and all
"parachute payments" in excess of the "base amount" (as defined under section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that in the opinion of the Accountants such Payments
(in whole or in part) either do not constitute "parachute payments" or represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4) of the Code) in excess of the "base amount," or such
"parachute payments" are otherwise not subject to such Excise Tax. For purposes
of determining the amount of the Gross-Up Payment, Executive shall be deemed to
pay Federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of Executive's adjusted gross income), and to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-Up Payment in
Executive's adjusted gross income. To the extent practicable, any

2






Gross-Up Payment with respect to any Payment shall be paid by the Company at the
time Executive is entitled to receive the Payment and in no event will any
Gross-Up Payment be paid later than five days after the receipt by Executive of
the Accountant's determination. Any determination by the Accountants shall be
binding upon the Company and Executive. As a result of uncertainty in the
application of section 4999 of the Code at the time of the initial determination
by the Accountants hereunder, it is possible that the Gross-Up Payment made will
have been an amount less than the Company should have paid pursuant to this
Section 3.3(a) (the "Underpayment"). In the event that the Company exhausts its
remedies pursuant to Section 3.3(a)(ii) and Executive is required to make a
payment of any Excise Tax, the Underpayment shall be promptly paid by the
Company to or for Executive's benefit; and

                                          (iii)         Executive shall notify
the Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable after Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which Executive gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes, interest and/or penalties
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

                                                          (A)         give the
Company any information reasonably requested by the Company relating to such
claim;

                                                          (B)         take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company;

                                                          (C)         cooperate
with the Company in good faith in order to effectively contest such claim; and

                                                          (D)         permit the
Company to participate in any proceedings relating to such claims;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify Executive for and hold Executive harmless
from, on an after-tax basis, any Excise Tax or income tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of all related costs and expenses. Without limiting the foregoing
provisions of this Section 3.3(a), the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the

3






Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify Executive for and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance (including as
a result of any forgiveness by the Company of such advance); provided, further,
that any extension of the statute of limitations relating to the payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company's control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

              3.4         Automobile Allowance.     Executive shall be granted
an $800 per month allowance for his use in leasing or acquiring, and maintaining
a vehicle available for business use. This amount shall be in lieu of any other
reimbursement for business use of a vehicle.

              3.5         Existing Stock Options.     During his prior period of
employment with the Company, Executive was granted certain stock options under
the Plan. Prior to his separation on February 18, 2000, the following options
have vested:




Grant Date                                                           Strike
Price                                                           Number

10/04/96                                                                  
$20.00                                                               40,000

10/15/97                                                                  
$32.25                                                               30,000

07/22/98                                                                  
$25.94                                                             100,000




              Pursuant to that certain consulting agreement dated as of February
18, 2000 (the "Consulting Agreement"), and the terms of the Plan, the vested
options remained exercisable during the period in which he acted as a consultant
to the Company pursuant to the Consulting Agreement. Such options shall remain
exercisable in accordance with the terms and conditions of the Plan during his
period of employment under this Agreement.

              3.6         Benefits.

                            (a)         Medical Insurance.     The Company shall
provide to Executive, Executive's spouse and children, at its sole cost, such
health, dental and optical insurance as the Company may from time to time make
available to its other executive employees.

                            (b)         Life and Disability Insurance.     The
Company shall provide Executive such disability and/or life insurance as the
Company in its sole discretion may from time to time make available to its other
executive employees.

                            (c)         Pension Plans, Etc.     The Executive
shall be entitled to participate in all pension, 401(k) and other employee plans
and benefits established by the Company on at least the same terms as the
Company's other executive employees.

4






              3.7         Method of Payment.     provided in whole or in part,
from time to time, by the Company and/or its respective subsidiaries and
affiliates, but shall at all times remain the responsibility of the Company.




4.         POSITION AND DUTIES

              4.1         Position.     Executive shall serve as Executive Vice
President. The Company agrees that the duties that may be assigned Executive
shall be the usual and customary duties of the offices of Executive Vice
President. Executive shall have such Executive power and authority as shall
reasonably be required to enable Executive to discharge the duties of such
offices. Executive may, at Executive's discretion, serve the Company and/or its
respective subsidiaries and affiliates in other offices and capacities in
addition to the foregoing, but shall not be required to do so. In the event the
Company and Executive mutually agree that Executive shall terminate Executive's
service in any one or more of the aforementioned capacities, or Executive's
service in one or more of the aforementioned capacities is terminated,
Executive's compensation, as specified in this Agreement, shall not be
diminished or reduced in any manner.

              4.2     Devotion of Time and Effort.     Executive's duties as
required hereunder and to act in the best interests of the Company. Executive
shall devote such time, attention and energies to the business of the Company as
are reasonably necessary to satisfy Executive's required responsibilities and
duties hereunder.

              4.3         Other Activities.     Executive may engage in other
activities for Executive's own account while employed hereunder, including
without limitation charitable, community and other business activities, provided
that such other activities do not materially interfere with the performance of
Executive's duties hereunder.

              4.4         Vacation.     It is understood and agreed that
Executive shall be entitled to five (5) weeks vacation per year. During such
vacation periods, Executive shall not be relieved of Executive's duties under
this Agreement and there will be no abatement or reduction of Executive's
compensation hereunder.

              4.5         Business Expenses.     The Company shall promptly, but
in no event later than ten days after submission of a claim of expenditure,
reimburse Executive for all reasonable business expenses including, without
limitation, business seminar fees, professional association dues, bar dues,
country club membership fees and other reasonable entertainment expenses
incurred by Executive in connection with the business of the Company and/or its
respective subsidiaries and affiliates, upon presentation to the Company of
written receipts for such expenses. Such reimbursement shall also include, but
not be limited to, reimbursement for all reasonable travel expenses, including
all airfare, hotel and rental car expenses, incurred by Executive in traveling
in connection with the business of the Company.

              4.6         Company's Obligations.     The Company shall provide
Executive with any and all necessary or appropriate current financial
information and access to current information and records regarding all material
transactions involving the Company and/or its representative subsidiaries and
affiliates, including but not limited to acquisition of assets,

5






personnel contracts, dispositions of assets, service agreements and registration
statements or other state or federal filings or disclosures, reasonably
necessary for Executive to carry out Executive's duties and responsibilities
hereunder. In addition, the Company agrees to provide Executive, as a condition
to Executive's services hereunder, such staff, equipment and office space as is
reasonably necessary for Executive to perform Executive's duties hereunder.


5.         TERMINATION

              5.1         By the Company Without Cause.     The Company may
terminate this Agreement without "cause" (as hereinafter defined) at any time
following the Effective Date, provided that the Company first delivers to
Executive the Company's written election to terminate this Agreement at least 90
days prior to the effective date of termination.

              5.2         Severance Payment.

                            (a)         Amount.     In the event the Company
terminates Executive's services hereunder pursuant to Section 5.1, Executive
shall continue to render services to the Company pursuant to this Agreement
until the date of termination and shall continue to receive compensation, as
provided hereunder, through the termination date. In addition to other
compensation payable to Executive for services rendered through the termination
date, the Company shall pay Executive no later than the date of such
termination, as a single severance payment, an amount equal to the sum of: (i)
three times Executive's average annual Base Compensation paid hereunder for the
preceding thirty-six month period (or, if Executive has been employed less than
thirty-six months, the average annual Base Compensation for the period employed)
plus (ii) an amount equal to three times the highest annual bonus received by
Executive during the preceding thirty-six month period of employment under this
Agreement or Executive's 1999 bonus, whichever is higher (collectively, the
"Severance Amount"). In addition to payment of the Severance Amount, any
unvested stock options or restricted stock held by Executive shall become fully
vested as of the date of termination.

                            (b)         Benefits.     In the event Executive's
employment hereunder is terminated by the Company without cause pursuant to
Section 5.1 or by Executive pursuant to Section 5.4 or 5.6, then in addition to
paying Executive the Severance Amount and providing for the full vesting of
unvested stock options or restricted stock held by Executive, the Company shall
continue to provide to Executive and Executive's spouse and children, as
applicable, all of the benefits described in Section 3.6 to the extent permitted
by applicable law for a period of three years commencing on the date of such
termination (the "Severance Benefits").

              5.3         By The Company For Cause.     The Company may
terminate Executive for cause at any time, upon written notice to Executive. For
purposes of this Agreement, "cause" shall mean:

                            (a)         Executive's conviction for commission of
a felony or a crime involving moral turpitude;

                            (b)         Executive's willful commission of any
act of theft, embezzlement or misappropriation against the Company which, in any
such case, is materially and demonstrably injurious to the Company;

                            (c)         Executive's willful and continued
failure to substantially perform Executive's duties hereunder (other than such
failure resulting from Executive's incapacity due to physical or mental
illness), which failure is not remedied within a

6






reasonable time after written demand for substantial performance is delivered by
the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive's duties; or

                            (d)         Executive's Death or Disability (as
hereinafter defined).

              For purposes of this Section 5.3, no act, or failure to act, on
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by Executive not in good faith.

              In the event Executive is terminated for cause pursuant to this
Section 5.3, Executive shall have the right to receive Executive's compensation
as otherwise provided under this Agreement through the effective date of
termination. Executive shall have no further right to receive compensation or
other consideration from the Company, or have any other remedy whatsoever
against the Company, as a result of this Agreement or the termination of
Executive pursuant to this Section 5.3, except as set forth below with respect
to a termination due to Executive's Disability.

              In the event Executive is terminated by reason of Executive's
death or Disability, the Company shall immediately pay Executive the Severance
Amount and shall continue to provide to Executive's spouse and children, as
applicable, all of the benefits described in Section 3.9 to the extent permitted
by applicable law for a period of three years commencing on the date of such
termination. Said payment shall be in addition to any disability insurance
payments to which Executive is otherwise entitled and any other compensation
earned by Executive hereunder. In addition, any unvested stock options or
restricted stock held by Executive shall become fully vested as of the date of
termination. For purposes of this Agreement, the term "Disability" shall mean a
physical or mental incapacity as a result of which Executive becomes unable to
continue the proper performance of Executive's duties hereunder for six
consecutive calendar months or for shorter periods aggregating 180 business days
in any 12 month period, but only to the extent that such definition does not
violate the Americans with Disabilities Act.

              5.4         By Executive For Good Reason.     Executive may
terminate this Agreement for good reason upon at least 10 days prior written
notice to the Company. For purposes of this Agreement, "good reason" shall mean:

                                          (a)         the Company's material
breach of any of its respective obligations hereunder and either such breach is
incurable or, if curable, has not been cured within fifteen (15) days following
receipt of written notice by Executive to the Company of such breach by the
Company;

                            (b)         any removal of Executive from one or
more of the offices specified in the first sentence of Section 4.1 without cause
and without Executive's prior written consent; or

                            (c)         any material decrease in Executive's
authority or responsibilities hereunder without Executive's prior written
consent.

                            In the event that Executive terminates this
Agreement for good reason pursuant to this Section 5.4, Executive shall have the
right to receive Executive's compensation as provided hereunder through the
effective date of termination and shall also have the same rights and remedies
against the Company as Executive would have had if the Company had terminated
Executive's employment without cause pursuant to Section 5.1 (including the
right to receive the Severance Amount payable and the Severance Benefits to be
provided under Section 5.2).

7






                            5.5         Executive's Voluntary Termination.    
Executive may, at any time, terminate this Agreement without good reason upon
written notice delivered to the Company at least ninety (90) days prior to the
effective date of termination. In the event of such voluntary termination of
this Agreement by Executive: (i) Executive shall have the right to receive
Executive's compensation as provided hereunder through the effective date of
termination, and (ii) the Company, on the one hand, and Executive, on the other
hand, shall not have any further right or remedy against one another except as
provided in Sections 6, 7 and 8 hereof which shall remain in full force and
effect.

                            5.6         Change in Control.     Executive may
terminate this Agreement, upon at least ten (10) days' prior written notice to
the Company, at any time within two (2) years after a "change in control" (as
hereinafter defined) of the Company. In the event Executive terminates this
Agreement within two (2) years after a change in control pursuant to this
Section 5.6, (i) Executive shall continue to render services pursuant hereto and
shall continue to receive compensation, as provided hereunder, through the
termination date, (ii) the Company shall pay Executive no later than the date of
such termination, as a single severance payment, an amount equal to the
Severance Amount, (iii) following such termination, the Company shall provide
the Severance Benefits as required by Section 5.2, and (iv) any outstanding
balance on the Loan shall be forgiven in its entirety. For purposes of this
Agreement, a "change in control" shall mean the occurrence of any of the
following events:

                                          (a)         the individuals
constituting the Board as of the date of the Effective Date (the "Incumbent
Board") cease for any reason to constitute at least two-thirds (2/3rds) of the
Board; provided, however, that if the election, or nomination for election by
the Company's Shareholders, of any new director was approved by a vote of at
least two-thirds (2/3rds) of the Incumbent Board, such new director shall be
considered a member of the Incumbent Board;

                                          (b)         an acquisition of any
voting securities of the Company (the "Voting Securities") by any "person" (as
the term "person" is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the "1934 Act")) immediately after
which such person has "beneficial ownership" (within the meaning of Rule 13d-3
promulgated under the 1934 Act) ("Beneficial Ownership") of 20% or more of the
combined voting power of the Company's then outstanding Voting Securities; or

                                          (c)         approval by the
stockholders of the Company of:

                                          (i)         a merger, consolidation,
share exchange or reorganization involving the Company, unless

                                                          (A)         the
stockholders of the Company immediately before such merger, consolidation, share
exchange or reorganization, own, directly or indirectly immediately following
such merger, consolidation, share exchange or reorganization, at least 80% of
the combined voting power of the outstanding voting securities of the
corporation that is the successor in such merger, consolidation, share exchange
or reorganization (the "Surviving Company") in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger,
consolidation, share exchange or reorganization; and

8






                                                          (B)         the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation, share
exchange or reorganization constitute at least two-thirds (2/3rds) of the
members of the board of directors of the Surviving Company;

                                          (ii)         a complete liquidation or
dissolution of the Company; or

                                          (iii)         an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

                                          (d)         any Person is or becomes
the Beneficial Owner of securities of the Company representing ten percent (10%)
or more of the combined voting power of the Company's then outstanding
securities and (A) the identity of the Chief Executive Officer of the Company is
changed during the period beginning sixty (60) days before the attainment of the
ten percent (10%) beneficial ownership and ending two (2) years thereafter, or
(B) individuals constituting at least one-third (1/4) of the members of the
Board at the beginning of such period shall leave the Board during the period
beginning sixty (60) days before the attainment of the ten percent (10%)
beneficial ownership and ending two (2) years thereafter.

                                          (e)         Richard Ziman and Victor
Coleman cease to be involved in the day-to-day operation of the Company.


6.         CONFIDENTIALITY

                            During the term of Executive's employment under this
Agreement, Executive will have access to and become acquainted with various
information relating to the Company's business operations, marketing data,
business plans, strategies, employees, contracts, financial records and
accounts, projections and budgets, and similar information. Executive agrees
that to the extent such information is not generally available to the public and
gives the Company an advantage over competitors who do not know of or use such
information, such information and documents constitute "trade secrets" of the
Company. Executive further agrees that all such information and documents
relating to the business of the Company, whether they are prepared by Executive
or come into Executive's possession in any other way, are owned by the Company
and shall remain the exclusive property of the Company. Executive shall not
misuse, misappropriate or disclose any trade secrets of the Company, directly or
indirectly, or use them for Executive's own benefit, either during the term of
this Agreement or at any time thereafter, except as may be necessary or
appropriate in the course of Executive's employment with the Company, unless
such action is either previously agreed to in writing by the Company or required
by law.


7.         NON-SOLICITATION

                            For a period of six (6) months following the date
Executive's employment hereunder is terminated, Executive shall not solicit or
induce any of the Company's employees, agents or independent contractors to end
their relationship with the Company, or recruit, hire or otherwise induce any
such person to perform services for Executive, or any other person, firm or
company. The restrictions set forth in this Section 7 shall not apply if
Executive's employment is terminated pursuant to Section 5.1, 5.4 or 5.6.

9







8.         INDEMNIFICATION

                            To the fullest extent permitted under applicable
law, the Company shall indemnify, defend and hold Executive harmless from and
against any and all causes of action, claims, demands, liabilities, damages,
costs and expenses of any nature whatsoever (collectively, "Damages") directly
or indirectly arising out of or relating to Executive discharging Executive's
duties hereunder on behalf of the Company and/or its respective subsidiaries and
affiliates, so long as Executive acted in good faith within the course and scope
of Executive's duties with respect to the matter giving rise to the claim or
Damages for which Executive seeks indemnification.


9.         GENERAL PROVISIONS

                            9.1         Assignment; Binding Effect.     Neither
the Company or Executive may assign, delegate or otherwise transfer this
Agreement or any of their respective rights or obligations hereunder without the
prior written consent of the other party. Any attempted prohibited assignment or
delegation shall be void. This Agreement shall be binding upon and inure to the
benefit of any permitted successors or assigns of the parties and the heirs,
executors, administrators and/or personal representatives of Executive.



                            9.2         Notices.     All notices, requests,
demands and other communications that are required or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
received if personally delivered; when transmitted if transmitted by telecopy,
electronic or digital transmission method with electronic confirmation of
receipt; the day after it is sent, if sent for next-day delivery to a domestic
address by recognized overnight delivery service (e.g., FedEx); and upon
receipt, if sent by certified or registered mail, return receipt requested. In
each case notice shall be sent to:






If to the Company                                                              
                                                    Arden Realty, Inc.
or Arden:                                                                      
                                                          11601 Wilshire
Boulevard
                                                                               
                                                                Fourth Floor
                                                                               
                                                                Los Angeles, CA
90025-1740
                                                                               
                                                                Attention:
President
                                                                               
                                                                Facsimile:(310)
966-2699

If to Executive:                                                                
                                                      Andrew J. Sobel
                                                                               
                                                                c/o Arden
Realty, Inc.
                                                                               
                                                                11601 Wilshire
Boulevard
                                                                               
                                                                Fourth Floor
                                                                               
                                                                Los Angeles, CA
90025-1740
                                                                               
                                                                Facsimile:(310)
966-2699

                            Any party may change its address for the purpose of
this Section 10.2 by giving the other party written notice of its new address in
the manner set forth above.

                            9.3         Entire Agreement.     This Agreement
constitutes the entire agreement of the parties, and supersedes all prior
agreements.

10






                            9.4         Amendments; Waivers.     This Agreement
may be amended or modified, and any of the terms and covenants may be waived,
only by a written instrument executed by the parties hereto, or, in the case of
a waiver, by the party waiving compliance. Any waiver by any party in any one or
more instances of any term or covenant contained in this Agreement shall neither
be deemed to be nor construed as a further or continuing waiver of any such term
or covenant of this Agreement.

                            9.5         Provisions Severable.     In case any
one or more provisions of this Agreement shall be invalid, illegal or
unenforceable, in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not, in any way, be affected or
impaired thereby. If any provision hereof is determined by any court of
competent jurisdiction to be invalid or unenforceable by reason of such
provision extending the covenants and agreements contained herein for too great
a period of time or over too great a geographical area, or being too extensive
in any other respect, such provision shall be interpreted to extend only over
the maximum period of time and geographical area, and to the maximum extent in
all other respects, as to which it is valid and enforceable, all as determined
by such court in such action.

                            9.6         Attorney's Fees.     If any legal
action, arbitration or other proceeding, is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or default in connection
with any of the provisions of this Agreement, each of the parties hereto shall
be responsible for payment of any attorneys' fees and other costs incurred by
them in that action or proceeding, without regard to whomever is the prevailing
party in such action or proceeding.

                            9.7         Governing Law.     This Agreement shall
be construed, performed and enforced in accordance with, and governed by the
laws of the State of California without giving effect to the principles of
conflict of laws thereof.

                                                        9.8         Survivals.  
  The obligations of the parties under Sections 3.3, 4.5, 5, 6, 7, 8, 9, 10.1,
10.2 and 10.6 shall survive the termination of this Agreement.

                            9.9         Counterparts.     This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which shall constitute the same instrument.

                            IN WITNESS WHEREOF, the parties hereto have executed
this Agreement effective as of the date first written above.

THE COMPANY:

ARDEN REALTY, INC.,
a Maryland corporation

By:                                                        
              Victor J. Coleman
              President

EXECUTIVE:



                                                       
Andrew J. Sobel

11